09-3235-ag
         Tjia v. Holder
                                                                                       BIA
                                                                                Mulligan, IJ
                                                                               A099 682 981
                                                                               A099 682 982
                                                                               A099 682 980
                                                                               A099 683 788
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 8 th day of July, two thousand ten.
 5
 6       PRESENT:
 7                PETER W. HALL,
 8                GERARD E. LYNCH,
 9                DENNY CHIN,
10                    Circuit Judges.
11       ______________________________________
12
13       MOY LAN TJIA, LIP TJHONG TJIA,
14       FRANSISCUS REGGY FEILIP, VERONICA
15       SEILFRY FEILIP,
16                Petitioners,
17
18                        v.                                    09-3235-ag
19                                                              NAC
20       ERIC H. HOLDER, JR.,
21       UNITED STATES ATTORNEY GENERAL,
22                Respondent.
23       ______________________________________
24
25       FOR PETITIONERS:              H. Raymond Fasano, New York, New
26                                     York.
27
1    FOR RESPONDENT:        Tony West, Assistant Attorney
2                           General; Ada E. Bosque, Senior
3                           Litigation Counsel; Theo Nickerson,
4                           Trial Attorney, Office of
5                           Immigration Litigation, United
6                           States Department of Justice,
7                           Washington, D.C.
8
9        UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED, that the petition for review

12   is DENIED.

13       Petitioners, all natives and citizens of Indonesia,

14   seek review of a June 30, 2009, order of the BIA affirming

15   the October 30, 2007, decision of Immigration Judge (“IJ”)

16   Thomas J. Mulligan which denied their application for

17   asylum, withholding of removal, and relief under the

18   Convention Against Torture (“CAT”).   In re Tjia et. al.,

19   Nos. A099 682 981/982/980, A099 683 788 (BIA June 30, 2009),

20   aff’g Nos. A099 682 981/982/980, A099 683 788 (Immig. Ct.

21   N.Y. City, Oct. 30, 2007).   We assume the parties’

22   familiarity with the underlying facts and procedural history

23   in this case.

24       Under the circumstances of this case, we review the

25   decision of the IJ as supplemented by the BIA.   See Yan Chen

26   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   We review

27   factual findings of the BIA and IJ for substantial evidence.

                                   2
1    See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562

2 F.3d 510, 513 (2d Cir. 2009).

3        Petitioners do not challenge the agency’s finding that

4    they failed to demonstrate past persecution.     Nor do they

5    argue that they would be singled out for persecution if

6    returned to Indonesia.     Instead, they contend that there

7    exists in Indonesia a pattern or practice of persecution

8    against ethnically Chinese and Christian Indonesians.

9    See 8 C.F.R. § 1208.13(b)(2)(iii).     However, the BIA has

10   found time and again that there is no such pattern or

11   practice.    See, e.g., In re A-M-, 23 I. & N. Dec. 737, 740-

12   41 (BIA 2005) (citing Lie v. Ashcroft, 396 F.3d 530, 537 (3d

13   Cir. 2005)).     This Court has found no error in such

14   decisions.     See, e.g., Santoso v. Holder, 580 F.3d 110, 112

15   (2d Cir. 2009).     Although the agency errs by ignoring a

16   pattern or practice claim, see Mufied v. Mukasey, 508 F.3d
17   88, 91-93 (2d Cir. 2007), it did not do so here.     To the

18   contrary, after analyzing the “voluminous background

19   evidence,” and specifically addressing the State Department

20   Country Report and International Religious Freedom Report

21   for Indonesia, the IJ determined that despite ongoing

22   problems in that country, the record did not support

23   petitioners’ claims that their fear of persecution was


                                     3
1    objectively well-founded.     That finding was not erroneous.

2    See Santoso, 580 F.3d at 112; Mufied, 508 F.3d at 91-93.

3        Because the agency did not err in concluding that

4    petitioners were not eligible for asylum, it did not err in

5    denying their application for withholding of removal.     See

6    Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

7    Petitioners do not challenge the agency’s denial of their

8    application for CAT relief.

9        For the foregoing reasons, the petition for review is

10   DENIED.   As we have completed our review, any stay of

11   removal that the Court previously granted in this petition

12   is VACATED, and any pending motion for a stay of removal in

13   this petition is DISMISSED as moot.

14                                 FOR THE COURT:
15                                 Catherine O’Hagan Wolfe, Clerk
16




                                     4